Citation Nr: 1542237	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a cardiovascular disability to include hypertension. 

3.  Entitlement to an increased (compensable) rating for a right ankle disability.

4.  Entitlement to an increased (compensable) rating for a residual scar due to the removal of a cyst.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

Among other things, the November 2009 rating decision found that new and material evidence had not been submitted to reopen the Veteran's previously denied claim for service connection for a heart disability to include hypertension.  However, the February 2011 statement of the case informed the Veteran that his claim had been reopened but that service connection continued to be denied.  The Board must nevertheless make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue on appeal remains as listed on the first page of this decision.  

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in December 2013.  He failed to report and has not provided good cause for his failure to report.  Therefore, his hearing request is considered withdrawn and the Board will proceed with adjudication of his claims. 

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for a cardiovascular disability to include hypertension was denied in an August 2004 Board decision. 

2.  Evidence received since the August 2004 Board decision includes evidence that is new in that it was not previously considered, but the evidence is not material in that none of it relates the Veteran's current cardiovascular disability or hypertension to active service.  

3.  The Veteran's right ankle retains normal range of motion without any additional impairment due to pain, weakness, fatigability or incoordination following repetitive motion.  

4.  The Veteran's scar as a residual of the removal of a cyst is painful.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the Veteran's claim for service connection for a cardiovascular disability to include hypertension.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a)(b), 20.1105 (2015).  

2.  The criteria for entitlement to an increased (compensable) rating for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5270, 5271, 5272, 5273, 5274 (2015).

3.  The criteria for entitlement to a 10 percent rating for a residual scar due to the removal of a cyst have been met; the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.118, Code 7804 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a March 2009 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  See also Kent v. Nicholson, 20 Vet. App. 1, (2006).  

The Board also finds that the duty to assist has been met.  The Veteran was afforded VA examinations of his right ankle disability and scar in October 2009.  Although these examinations are now six years old, they address all rating criteria and the Veteran does not contend that his disabilities have worsened since that time.  VA was not obligated to provide the Veteran a VA examination for his claim to reopen his claim for a cardiovascular disability to include hypertension based on new and material evidence.  Nevertheless, an examination was conducted in October 2009, and adequate opinions were obtained based on a review of the record and examination of the Veteran.  Recent VA treatment records have not been obtained, but the Veteran has not reported that he is in receipt of ongoing treatment from VA for the claimed disabilities.  Relevant private treatment records have been obtained, as have the Veteran's records from the Social Security Administration (SSA).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material

The Veteran contends that he has submitted new and material evidence to reopen his previously denied claim for service connection for a cardiovascular disability and hypertension.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's claim for service connection for a cardiovascular disability to include hypertension was first denied in May 1999 rating decision.  The Veteran appealed this decision to the Board, and his appeal was denied in August 2004.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1105 (2015).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence considered by the August 2004 Board decision included the Veteran's service treatment records.  Private medical records dating from 1998 were considered, as were some VA treatment records.  The Veteran was afforded a VA examination in November 2001, which included an opinion that the Veteran's essential hypertension and probable arteriosclerotic heart disease were "probably" related to active service.  However, a second VA examination reviewed the record in April 2002 and opined it was "a far stretch to say" that the Veteran's hypertension began in service based on only three borderline readings during that time.  Records were also obtained from SSA, which included duplicates of some VA and private records.  

Based on this evidence, the Board determined that the preponderance of the evidence was against a finding that the Veteran's hypertension or any other cardiovascular disability began during military service or within a year after service.  

The evidence received since the August 2004 Board decision includes additional private treatment records dating from 2002 through April 2009.  These records show that the Veteran was followed for his well-established diagnosis of hypertension.  He was periodically seen for complaints of atypical chest pain.  In spite of the work-ups that usually followed his episodes of chest pain, the testing was unable to conclusively establish that the Veteran has a cardiovascular disability.  None of these records mentions military service or contain a medical opinion that relates the Veteran's hypertension or any possible cardiovascular disability to active service.  

The Veteran was afforded a VA examination in October 2009.  The examiner reviewed the claims folder to include private medical records.  At the conclusion of the examination and record review, the examiner opined that it was less likely than not that the Veteran's hypertension was due to active service.  The rationale was based on a medical literature review, medical record review, and the examiner's clinical experience.  She said that the Veteran did not meet the criteria for hypertension during service, and provided a detailed description of these criteria.  Furthermore, three of the episodes of high blood pressure recorded in service were associated with stressful or painful medical situations in which it would not be unusual for someone with no diagnosis of hypertension to respond to those situations with transiently elevated blood pressure.  Similarly, this same examiner opined that it was less likely than not that that the Veteran's current cardiovascular condition was due to active service.  This was because there was no evidence of a heart disability within a year of service.  The examiner added that the Veteran's heart condition was likely due to his nonservice connected hypertension.  She concluded that there was no objective evidence to substantiate the Veteran's claim of a heart disability during active duty to include congestive heart failure.  

The Board finds that none of the evidence received since August 2004 is both new and material.  The private medical records and the October 2009 VA examination are new, in that they were not previously before the Board in August 2004.  However, none of this additional evidence is material.  Neither the private medical records nor the October 2009 VA examinations contain any medical opinions, competent or otherwise, that states the Veteran's claimed cardiovascular disability to include hypertension began during service or within a year of discharge from service, or otherwise relates the Veteran's current disabilities to active service.  The lack of such evidence was the basis of the August 2004 denial, and in the continued absence of such evidence, none of the new evidence is material.  Finally, no new records have been received from the service department.  38 C.F.R. § 3.156(c).  As new and material evidence has not been presented, the Veteran's claim is not reopened, and his appeal must be denied. 

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Ankle

The Veteran contends that he experiences right ankle pain, and that the pain is of such severity that a compensable rating should be assigned.  

Entitlement to service connection for a right ankle disability was established in a March 1992 rating decision.  This decision assigned a zero percent rating, which currently remains in effect. 

The Veteran's right ankle disability is evaluated under the rating code for limited motion of the ankle.  Moderate limitation of motion is rated 10 percent disabling, and marked limitation of motion is rated 20 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015). 

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence includes private treatment records from March 2009 that show the Veteran's complaints of bilateral ankle pain.  Pain on range of motion was noted, but no limitation of motion was recorded.  

The Veteran was afforded a VA examination of his right ankle disability in October 2009.  The claims folder was reviewed by the examiner.  The Veteran had a history of right ankle fracture with surgical repair.  He reported giving way, pain, stiffness and weakness, as well as episodes of swelling.  He did not experience flare-ups.  The Veteran believed he was unable to stand for more than a few minutes or walk more than a few yards.  However, on objective examination the Veteran had a normal gait.  There was tenderness of the joint, but no instability.  Dorsiflexion was to 20 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain following repetitive motion testing, and no additional limitation of motion.  Repetitive motion testing also failed to demonstrate objective evidence of fatigue, weakness, or incoordination.  

The Board finds that the evidence does not support entitlement to an increased rating for the Veteran's right ankle disability.  He retains a normal range of motion for the right ankle with no additional limitation following repetitive movement and no flare-ups.  The Board recognizes the Veteran's complaints of pain, but the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  In the absence of limitation of motion, a compensable rating is not merited.  38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Code 5271.

The Board has considered entitlement to an increased rating under one of the other rating codes for the ankle, but none of these support a compensable rating.  As the Veteran has a full range of motion, it follows that he does not have ankylosis.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, no evidence of malunion of the os calcis or astragalus, and no evidence the Veteran has undergone astragalectomy.  Therefore, entitlement to an increased rating is not supported under any of rating codes for the ankle.  38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 5274.  

Scar

Entitlement to service connection for a residual scar due to the removal of a cyst was granted in a January 2004 rating decision.  This decision assigned a zero percent evaluation, which continues to remain in effect. 

At the outset, the Board notes that the criteria for evaluation of scars were amended effective October 23, 2008.  Because the Veteran made a new claim for an increase in January 2009, the new criteria apply.  The amendments changed some of the criteria under the applicable diagnostic codes, such as 7804.  Under the former criteria, superficial unstable scars warranted a 10 percent rating under DC 7803; a 10 percent rating was warranted for superficial painful scars under DC 7804. 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 (prior to October 23, 2008).  The new criteria combine the criteria of the two former rating codes into the new DC 7804 as follows. 

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

The Veteran underwent a VA examination of his scar in October 2009.  He complained of soreness.  The scar was located in the midline of the upper back.  It was .25 of an inch in width and 1.25 inches in length.  There was no evidence of pain, skin breakdown, or other symptoms.  It was not unstable, and it did not cause any limitation of motion or function.  There were no keloid formations, no adherence to underlying tissue, underlying soft tissue damage or loss, elevation or depression of the scar, or induration or inflexibility.  The texture of the scarred area was normal.  There was some hyperpigmentation.  

The Board finds that the evidence supports entitlement to a 10 percent rating for the Veteran's residual scar.  Although the examination report states that there was no pain, it also shows that the Veteran complained of "soreness" of the scar.  The Board believes that in this case, soreness and pain are more or less synonymous.  This means that the examination report is contradictory, and when the benefit of the doubt is resolved in favor of the Veteran, the Board finds that he has a painful scar.  Under the rating criteria, a single scar that is painful or unstable is evaluated as 10 percent disabling.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.118, Code 7804.  

The Board has considered entitlement to a rating in excess of 10 percent, but this is not supported by the evidence.  A 20 percent rating requires at least three scars that are painful or unstable, and the Veteran has only one service connected scar.  38 C.F.R. § 4.118, Code 7804.  Consideration has been given to an increased rating under the other rating codes for scars, but none of them support a higher rating.  His scar is not located on the head, face, or neck.  The scar is not deep and nonlinear.  Finally, it is not productive of any other disabling effects not considered in the rating criteria for scars.  38 C.F.R. § 4.118, Codes 7800, 7801, 7802, 7805.  The proper evaluation is the 10 percent rating for a single painful scar.  38 C.F.R. § 4.118, Code 7804.  


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for a cardiovascular disability to include hypertension; the appeal is denied. 

Entitlement to an increased (compensable) rating for a right ankle disability is denied. 

Entitlement to a 10 percent rating for a residual scar due to the removal of a cyst is granted.  


REMAND

The Veteran submitted his claim for service connection for a bilateral foot disability in January 2009.  He submitted private medical records in support of his claim, including a March 2009 diagnosis of plantar fasciitis, and a March 2009 X-ray study that revealed a bipartite medial sesamoid bone, a short first metatarsal bone bilaterally, and heel spur.  

The Veteran was afforded a VA examination of his feet in October 2009.  The examiner found that the Veteran's feet were normal bilaterally.  As the feet were normal, he did not offer any opinion as to whether or not the Veteran had a disability related to service.  An X-ray study was not conducted.  The examiner did not offer any comments regarding the March 2009 diagnosis or findings, and did not comment on the painful feet in the service treatment records.  The November 2009 rating decision shows that the Veteran's claim was denied on the basis that there was no current disability.  

The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the claims folder must be returned to the October 2009 examiner in order to determine whether or not the plantar fasciitis, heel spurs, or other abnormalities found in March 2009 were related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the October 2009 VA examination of the feet.  If the October 2009 examiner is no longer available, the record should be forwarded to another examiner of at least equal qualifications.  A new examination is not required unless deemed necessary by the examiner.  The examiner is asked to review the record.  Attention is directed to the March 2009 diagnosis of plantar fasciitis in the records of Dr. Horowitz, and the March 2009 X-ray findings in the records of Dr. Pearl.  The April 1983 reports of bilateral heel pain in the service treatment records should also be noted, as well as the X-ray findings of that same date.  After reviewing these records, the examiner should attempt to express the following opinions:

a) Is it as likely as not that the plantar fasciitis, bipartite medial sesamoid bone, short first metatarsal bones bilaterally, and/or heel spurs shown in March 2009 were incurred due to active service?  

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for that opinion should be noted, and any outstanding evidence that might allow the opinion to be provided should be identified.  

2.  Afterwards, if any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


